                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                Plaintiff,

     v.                                 Crim. Action No.: 1:19CR54-1
                                                      (Judge Kleeh)

KEITH EDWARD ROSS,

                Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   February   4,   2020,   the   Defendant,   Keith   Edward   Ross

(“Ross”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Indictment. Ross stated that he understood that the

magistrate judge is not a United States District Judge, and Ross

consented to pleading before the magistrate judge.            This Court

referred Ross’s plea of guilty to the magistrate judge for the

purpose of administering the allocution, pursuant to Federal Rule

of Criminal Procedure 11, making a finding as to whether the plea

was knowingly and voluntarily entered, and recommending to this

Court whether the plea should be accepted.

     Based upon Ross’s statements during the plea hearing, and the

Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Ross
USA v. Ross                                                1:19-CR-54
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that Ross was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea.    The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 78] finding a factual basis for the plea

and recommending that this Court accept Ross’s plea of guilty to

Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Ross nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 78], provisionally ACCEPTS Ross’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count One of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                  2
USA v. Ross                                                       1:19-CR-54
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Ross, and prepare a presentence investigation

report for the Court;

     2.     The    Government   and   Ross   shall   each     provide   their

narrative descriptions of the offense to the Probation Officer by

March 2, 2020;

     3.     The presentence investigation report shall be disclosed

to Ross, his counsel, and the Government on or before April 30,

2020;   however,    the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before May 14, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

28, 2020; and




                                      3
USA v. Ross                                                    1:19-CR-54
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements    and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

June 11, 2020.

     The magistrate judge remanded Ross to the custody of the

United States Marshals Service.

     The Court will conduct the Sentencing Hearing for Ross on

Monday, June 29, 2020, at 11:00 A.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 24, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
